DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8-10, 14, 16-23, 26-30 and 32-33 are presented for examination.
Claims 1, 8-10, 14, 16-23, 26-30 and 32-33 are allowed.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

David Huntley (Reg. No. 40,309) on 14 May 2021.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Allowable Subject Matter
Claims 1, 8-10, 14, 16-23, 26-30 and 32-33 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1, 8-10, 14, 16-23, 26-30 and 32-33 are allowable over the prior art of record. The prior art of record do not teach the features of “a trigger-identifying system, including: 
a user interface component configured to receive input from an administrative user, and to provide output to the administrative user;
a trigger-generating component configured to extract content from a web resource identified by the administrative user via the user interface component and then generate positive trigger information based on content that is extracted, the positive trigger information serving as a basis for determining when an input query, provided by an end user, qualifies as a match with a part of the web resource, the web resource corresponding to a web site that includes one or more web pages;

a data store for storing filtering information that includes the positive trigger information and the negative feature information; and 
an impact-managing component including:
a conflict-assessing component configured to determine an impact of the negative feature information in disqualifying matching between input queries provided by end users and the positive trigger information, when the input queries contain the negative feature information input by the end users, to provide conflict output information; and
a control mechanism configured to instruct the negative feature-providing component to modify the negative feature information based on the conflict output information;
	an item-matching system configured to deliver information items to end users based on matching between the input queries and the positive trigger information, and based on consideration of the negative feature information; and 
a performance-monitoring system configured to monitor performance of the item-matching system, to generate performance information, and to supply the performance information to the trigger-identifying system for use thereby in generating the filtering information”.

The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “a trigger-identifying system, including: 
a user interface component configured to receive input from an administrative user, and to provide output to the administrative user;
a trigger-generating component configured to extract content from a web resource identified by the administrative user via the user interface component and then generate positive trigger information based on content that is extracted, the positive trigger information serving as a basis for determining when an input query, provided by an end user, qualifies as a match with a part of the web resource, the web resource corresponding to a web site that includes one or more web pages;
a negative feature-providing component configured to supply negative feature information, the negative feature information serving as a basis for determining when the input query is explicitly disqualified as a match with a part of the web resource;
a data store for storing filtering information that includes the positive trigger information and the negative feature information; and 
an impact-managing component including:
a conflict-assessing component configured to determine an impact of the negative feature information in disqualifying matching between input queries provided by 
a control mechanism configured to instruct the negative feature-providing component to modify the negative feature information based on the conflict output information;
	an item-matching system configured to deliver information items to end users based on matching between the input queries and the positive trigger information, and based on consideration of the negative feature information; and 
a performance-monitoring system configured to monitor performance of the item-matching system, to generate performance information, and to supply the performance information to the trigger-identifying system for use thereby in generating the filtering information” and equivalently in independent claims 14 and 20.

Dependent claims 8-10, 16-19, 21-23, 26-30 and 32-33 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (9:30AM EST - 5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. W./
Examiner, AU 2168
17 May 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168